Citation Nr: 1541141	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-32 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to a rating in excess of 30 percent for hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to June 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that the Veteran underwent a total hysterectomy during the pendency of the appeal and was granted a 100 percent rating for a period of time pursuant to 38 C.F.R. § 4.116, Diagnostic Code (Code) 7618 and she was also granted temporary total ratings based on surgical or other treatment necessitating convalescence for her service connected endometriosis on several occasions during the pendency of the appeal pursuant to 38 C.F.R. § 4.30.  A rating of 30 percent was in effect at all other times and most recently resumed effective October 1, 2009.  

In February 2010, the Veteran testified at a decision review officer (DRO) hearing.  A transcript of that hearing is associated with the record.  In addition, the Veteran was scheduled to present testimony before a Veterans Law Judge at a Travel Board hearing in January 2011; however, she failed to report to the hearing.  As the record does not contain further explanation as to why she failed to report to the hearing, or a request to reschedule the hearing, the Board deems her request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704.  

In January 2013 the Board remanded the matter of entitlement to a rating in excess of 30 percent for endometriosis/hysterectomy for additional development.  In a March 2013 rating decision service connection for endometriosis (previously rated as endometriosis/hysterectomy) was granted with a separate 10 percent rating and service connection for a surgical scar, rated 0 percent was also granted.  These disabilities were awarded effective August 6, 2008, the date of claim.  As the award of service connection is a full grant of that benefit, and neither the appellant nor her representative have made any specific argument with respect to those ratings and awards following the March 2013 rating decision.  Therefore, they will not be discussed further in detail herein.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  In May 2013 the Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration if additional evidence is submitted to the Board at a later time.


FINDING OF FACT

The Veteran has had removal of her uterus, but not her ovaries.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for hysterectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.17, 4.116, Diagnostic Code 7618 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received such notice by letter in September 2008. 

The Veteran's pertinent VA and private treatment records have been secured.  She was afforded VA examinations in October 2008, March 2010, and February 2013 (April 2013 addendum medical opinion).  The VA examinations are adequate to rate the disability. See Barr v. Nicholson, 21. Vet. App. 303 (2007).   

In January 2013, this matter was remanded by the Board for the AOJ to obtain additional treatment records and for an additional VA examination as the Veteran was last examined for her service-connected endometriosis/hysterectomy, in March 2010.  Following the remand, additional VA treatment records were obtained.  As noted above, an additional examination, adequate for rating purposes, was provided in February 2013 with an addendum in April 2013.  Consequently, the Board finds that there has been substantial compliance with its January 2013 remand instructions and that no other assistance in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

In evaluating a disability, the Board considers the disability in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The instant claim was filed in August 2008.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Historically, in January 2006, the RO granted service connection for endometriosis with a 0 percent rating (under Code 7629) effective July 1, 2005.  In August 2008, the Veteran filed a claim for a compensable (higher) rating for the service-connected endometriosis.  Evidence submitted in support of the claim for increase, included an October 2008 VA gynecological (GYN) examination report, that diagnosed status post laparoscopy-assisted vaginal hysterectomy and dyspareunia with vaginal bleeding during intercourse, and a clear, watery discharge after intercourse.  On the basis of the examination findings and diagnoses, the RO determine that the Veteran underwent a hysterectomy as a result of the endometriosis and increased the rating for endometriosis/hysterectomy (under Codes 7629-7618) to 100 percent from July 10, 2008 (the date of surgery (hysterectomy)), for three months following removal of the uterus.  Thereafter, a rating of 30 percent was assigned from November 1, 2008 based on loss of the uterus following a period of post-surgical convalescence.  In addition, special monthly compensation was assigned from July 10, 2008 based on anatomical loss of a creative organ, the uterus.  In March 2013 the RO established service connection for a surgical scar (rated noncompensably disabling) and endometriosis as secondary to the service-connected hysterectomy (previously rated as endometriosis/hysterectomy) and assigned a 10 percent rating effected August 6, 2008 (the date in which she filed her claim for an increased rating for endometriosis/hysterectomy).

The Veteran's service-connected hysterectomy is rated 30 percent disabling under Code 7629-7618.  She is also separately rated for endometriosis at 10 percent disabling under Code 7629.  She was granted entitlement to special monthly compensation under 38 U.S.C.A 1114, subsection (k) and 38 CFR 3.350(a) on account of anatomical loss of a creative organ from July 10, 2008.  Service connection is also in effect for surgical scar (noncompensable) secondary to the service-connected hysterectomy from August 6, 2008.  Since the effective date of the additional awards (separate ratings for surgical scar and endometriosis), she has not made any specific argument with respect a higher rating.  

Code 7617 provides that for three months after the complete removal of the uterus and both ovaries a 100 percent evaluation is assigned.  A 50 percent evaluation is assigned thereafter.  38 C.F.R. § 4.116, Code 7617.

Code 7618 provides that a 100 percent evaluation is warranted for three months following the removal of the uterus.  Thereafter, a 30 percent evaluation is warranted.  38 C.F.R. § 4.116, Code 7618.

Code 7619 provides that for three months after the removal of an ovary, a 100 percent rating is warranted.  Thereafter, complete removal of both ovaries will result in a 30 percent rating, while the removal of one ovary with or without partial removal of the other results in a non-compensable rating.  38 C.F.R. § 4.116, Code 7619.

To warrant a higher (50 percent) rating under the applicable Code, the evidence must show complete removal of the uterus and both ovaries.

The Veteran does not allege and the evidence does not show that her ovaries have been removed.  On October 2008 VA examination she reported she had a laparoscopy because of continuous bleeding and was found to have endometriosis.  She had a full-term vaginal delivery in May 2007.  Following that delivery she had vaginal bleeding until July 2008 at which time she had a laparoscopy-assisted vaginal hysterectomy.  Her ovaries remained intact.

On March 2010 VA GYN examination, the Veteran reported details of her GYN medical history to include a laparoscopically-assisted vaginal hysterectomy, and endometriosis.  Prior to the hysterectomy, she had been treated for pelvic pain and cramping that was treated with Percocet.  At the time of the examination she was very uncomfortable with continuing and almost constant pelvic pain, which she stated was 98 percent of her day; the pain was 8 to 10 in severity.  She also has dyspareunia with deep thrusting and was quite uncomfortable and avoids intercourse due to the pain.  Examination revealed surgical absence of the cervix and uterus.  The diagnoses were endometriosis, vaginal hysterectomy, dyspareunia, chronic pelvic pain, interstitial cystitis, and military sexual trauma victim.  

On February 2013 GYN examination, the Veteran reported her GYN medical history consistent with previous reports.  She also reported constant, moderate pain, and pelvic pressure.  She reported having pelvic pain associated with endometriosis that intensifies for two weeks each month and she is forced to stay in bed for prolonged times, take Motrin and use a heating pad.  She is treated with laparoscopic fulguration/ablation, continuous oral contraceptive pills for suppression, hysterectomy.  She had not undergone partial or complete oophorectomy.  There was no evidence of complete atrophy of one or both ovaries.  She did not have a rectovaginal fistula or a urethrovaginal fistula.  She was diagnosed with endometriosis, laparoscopic-assisted vaginal hysterectomy, dyspareunia, chronic pelvic pain, menorrhagia, resolved with hysterectomy, cysts of ovary, resolved and interstitial cystitis.

In the absence of evidence that there is complete removal of the uterus and both ovaries the next higher (50 percent) rating is not warranted.  There is no indication in the medical evidence of record that the Veteran's hysterectomy warranted other than the currently assigned 30 percent rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, 21 Vet. App. 505.

For all the foregoing reasons, the Board finds that a rating of 30 percent under Code 7618 and special monthly compensation based on loss of a creative organ are appropriate for the Veteran's total hysterectomy.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered whether referral of this matter for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  There is no objective evidence (or specific allegation) of symptoms and/or impairment due to the Veteran's gynecological disability not encompassed by the applicable criteria.  The Veteran's currently assigned 30 percent disability rating contemplates her hysterectomy.  She is separately rated for her surgical scar and her endometriosis symptomatology.  With regard to her hysterectomy, her symptoms have been rated under the appropriate diagnostic codes and all potentially relevant diagnostic codes have been considered.  Therefore, those criteria are adequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, while the Veteran is unemployed, she has not related her unemployability to her service-connected hysterectomy.  Further, on February 2013 VA examination, the examiner found that the Veteran's gynecological disability did not impact her ability to work.  Accordingly, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


ORDER

A rating in excess of 30 percent for hysterectomy is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


